GOULD, Circuit Judge,
with whom Circuit Judge KOZINSKI joins,
dissenting from denial of rehearing en banc:
The error of Hickman v. Block, 81 F.3d 98 (9th Cir.1996), is repeated once again, thus I respectfully dissent from denial of rehearing en banc for the reasons stated in my concurring opinion in Nordyke v. King, 319 F.3d 1185, 1192-98 (9th Cir.2003) (Gould, J., specially concurring). As I there explained, restricting the Second Amendment to a “collective rights” view and ignoring the individual right of the people to keep and bear arms is inconsistent with the Second Amendment’s language, structure, and purposes, and weakens our Nation against recurrent internal and external threats that may undermine individual liberty. See also United States v. Emerson, 270 F.3d 203 (5th Cir.2001).